DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  line 3 recites “Cancelled”, however it seem that this was inadvertently included.  It is suggested that applicant remove this recitation from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (2014/0201669) in view of Leo et al (2016/0213282).
 	Referring to claim 1, Liu et al teaches a system for generating images representative of areas to be treated by ablation (paragraph 0006), comprising: a computer processor (601) including a memory (604), a processing element (606), and programmable instructions (paragraph 0026) including at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern to be created (paragraphs 0024, 0039, 0040, 0042 and 0052-0055; Figures 2-3 and 6); a probe (630) communicating with said computer processor (paragraphs 0054; Figure 6); said mathematical relationship including variables incorporated in said mathematical 
 	Liu et al fails to expressly teach radiofrequency ablation, an RF probe and an RF generator for supplying energy to said RF probe.  Leo et al teaches an analogous system for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising an RF probe (122) communicating with a computer processor (paragraphs 0081 and 0090; Figure 10) and an RF generator (126) for supplying energy to said RF probe (paragraph 0090).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

 	Referring to claim 2, Liu et al teaches wherein said visual display includes said object having a geometric shape corresponding to said at least one selected lesion pattern to be created (paragraphs 0039, 0043, 0045 and 0050; Figures 2-5).  

 	Referring to claim 3, the modified Liu reference teaches wherein said visual display further includes an image of anatomy of a patient undergoing the ablation procedure, and said at least one selected lesion pattern to be created is superimposed over the RF probe positioned in the patient such that the at least one selected lesion pattern to be created is a proposed virtual lesion pattern (paragraph 0007, 0039, 0043, 0045 and 0050; Figures 2-5).  

 	Referring to claim 4, the modified Liu reference teaches a visual display with a designated lesion pattern, however Liu et al fails to teach a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure.  Leo teaches a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure (paragraph 0120).  Leo teaches that the 3D virtual model 160 may be 

	Referring to claim 5, Liu et al teaches a subsystem for generating images representative of areas to be treated by ablation (paragraph 0006), comprising: a computer processor (601) including a memory (604), a processing element (606), and programmable instructions (paragraph 0026) including at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern to be created (paragraphs 0024, 0039, 0040, 0042 and 0052-0055; Figures 2-3 and 6); said mathematical relationship including variables incorporated in said mathematical relationship including (a) specifications for a probe (630) to be used in an ablation procedure (paragraphs 0035, 0037 and 0039; Figure 2), (b) an amount of energy to be supplied through the probe during the ablation procedure (paragraph 0039; energy is 
 	Liu et al fails to expressly teach radiofrequency ablation and an RF probe.  Leo et al teaches an analogous system for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising an RF probe (122) communicating with a computer processor (paragraphs 0081 and 0090; Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system using microwave energy, as taught by Liu et al, to use radiofrequency energy, as taught by Leo et al, because changing the type of ablation energy is a simple substitution of one known element for another to obtain predictable results (See MPEP 2143).  Leo et al teaches that various types of ablation energy are well known in the art including both radiofrequency and microwave (paragraph 0006).

 	Referring to claim 6, Liu et al teaches wherein said visual display includes a geometric shape corresponding to said at least one selected lesion pattern to be created (paragraphs 0039, 0043, 0045 and 0050; Figures 2-5).  

 	Referring to claim 7, the modified Liu reference teaches wherein said visual display further includes an image of anatomy of a patient undergoing the ablation procedure, and said at least one selected lesion pattern to be created is superimposed 

 	Referring to claim 8, the modified Liu reference teaches a visual display with a designated lesion pattern, however Liu et al fails to teach a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure.  Leo teaches a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure (paragraph 0120).  Leo teaches that the 3D virtual model 160 may be cross-sectioned to examine different views of the characterized and visualized lesion, such as lesion depth and cross-section based on an assumed shape of the lesion volume. For example, the volume of the lesion may be assumed to be that of a hemisphere or half-ellipsoid. The estimations and virtual lesion images correspond to patterns to be used during the ablation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a visual display with a designated virtual lesion pattern, as taught by Liu, with visual display further includes a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure as disclosed by Leo, for the purpose of implementing the virtual lesion pattern according the designed lesion pattern and according to the designated location of a patient’s anatomy during a surgical procedure (paragraph 0120).

claim 9, Liu et al teaches a method for generating images representative of areas treated to be treated by ablation (paragraph 0006), comprising: Page 3 of 9Response to Office Action mailed on April 30, 2020 Serial No. 15/675,401Attorney Docket No. 80195.00080providing a computer processor (601) including a memory (604) and a processing element (606); providing programmable instructions (paragraph 0026) including at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern to be created (paragraphs 0024, 0039, 0040, 0042 and 0052-0055; Figures 2-3 and 6); providing communications between an probe (630) and said computer processor (601) (paragraph 0054; Figure 6); determining in said at least one mathematical relationship a plurality of variables to achieve said modeling, said variables at least including (a) specifications for said RF probe to be used in an ablation procedure (paragraphs 0035, 0037 and 0039; Figure 2), (b) an amount of energy to be supplied through the probe during the ablation procedure (paragraph 0039; energy is the product of power and time), and (c) a measured amount of time in which the energy is to be supplied (paragraph 0039; Figure 2); and producing a visual display (Figures 2-4) including virtual images corresponding to at least one selected lesion pattern to be created, said selected lesion pattern is depicted on said visual display as an object having a length, depth and width (paragraphs 0039, 0043, 0045 and 0050; Figures 2-5).  Liu et al specifically teaches in Figure 2 that “the table 232 provides information about a size of the ablation volume modeled as an ellipsoid-shape 3D structure with three distinctive radii in three dimensions” in paragraph 0039.  Paragraph 0043 teaches “a planned ablation volume 406” with reference to Figure 4.  Furthermore, Liu et al teaches that “user input could be presented in one of multiple graphical user interface forms e.g.: table, checklist, spreadsheet, drop-down menu, information window which provides 
 	Liu et al fails to expressly teach radiofrequency ablation, an RF probe and an RF generator for supplying energy to said RF probe.  Leo et al teaches an analogous method for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising an RF probe (122) communicating with a computer processor (paragraphs 0081 and 0090; Figure 10) and an RF generator (126) for supplying energy to said RF probe (paragraph 0090).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system using microwave energy, as taught by Liu et al, to use radiofrequency energy and an RF generator, as taught by Leo et al, because changing the type of ablation energy is a simple substitution of one known element for another to obtain predictable results (See MPEP 2143).  Leo et al teaches that various types of ablation energy are well known in the art including both radiofrequency and microwave (paragraph 0006).

 	Referring to claim 10, Liu et al teaches wherein producing said visual display includes said object having a generating a geometric shape corresponding to said at least one selected lesion pattern to be created (paragraphs 0039, 0043, 0045 and 0050; Figures 2-5).  

	Referring to claim 11, the modified Liu reference teaches wherein producing said visual display further includes generating an image of anatomy of a patient undergoing 

	Referring to claim 12, the modified Liu reference teaches producing said visual display further includes creating a designated virtual lesion pattern, however Liu et al fails to teach a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure.  Leo teaches a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure (paragraph 0120).  Leo teaches that the 3D virtual model 160 may be cross-sectioned to examine different views of the characterized and visualized lesion, such as lesion depth and cross-section based on an assumed shape of the lesion volume. For example, the volume of the lesion may be assumed to be that of a hemisphere or half-ellipsoid. The estimations and virtual lesion images correspond to patterns to be used during the ablation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify producing a visual display with a designated virtual lesion pattern, as taught by Liu, with visual display further includes a designated virtual lesion pattern corresponding to a lesion pattern created during the RF procedure as disclosed by Leo, for the purpose of implementing the virtual lesion pattern according the designed lesion pattern and according to the designated location of a patient’s anatomy during a surgical procedure (paragraph 0120).

claim 13, Liu et al teaches a diagnostic method for generating images representative of areas to be treated in a subsequent ablation procedure (paragraph 0006), comprising: providing a computer processor (601) including a memory (604) and a processing element (606); Page 4 of 9Response to Office Action mailed on April 30, 2020Serial No. 15/675,401Attorney Docket No. 80195.00080providing programmable instructions (paragraph 0026) including at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern to be created (paragraphs 0024, 0039, 0040, 0042 and 0052-0055; Figures 2-3 and 6);  providing communications between an probe (630) and said computer processor (paragraphs 0054; Figure 6); determining in said at least one mathematical relationship a plurality of variables to achieve said modeling, said variables at least including (a) specifications for said RF probe to be used in an ablation procedure (paragraphs 0035, 0037 and 0039; Figure 2), (b) an amount of energy to be supplied through the RF probe during the ablation procedure (paragraph 0039; energy is the product of power and time), and (c) a measured amount of time in which the energy is to be supplied (paragraph 0039; Figure 2); and providing a first user interface (Figure 2) showing said at least one selected lesion pattern to be created in response to said modeling including showing said size and shape of said selected lesion pattern to be created (paragraph 0039); and selecting a desired lesion pattern to be created in the subsequent ablation procedure (paragraph 0039); providing a second user interface (Figures 3 and 4) with a composite image showing the selected lesion pattern to be created with an image of anatomy of a patient to be treated and the selected lesion pattern to be created positioned on the image of the anatomy at a desired location for subsequent treatment of targeted tissue, wherein said selected lesion pattern is depicted on said second user interface as an object having a length, 
 	Liu et al fails to expressly teach radiofrequency ablation and an RF probe.  Leo et al teaches an analogous system for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising an RF probe (122) communicating with a computer processor (paragraphs 0081 and 0090; Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using microwave energy, as taught by Liu et al, to use radiofrequency energy, as taught by Leo et al, because changing the type of ablation energy is a simple substitution of one known element for another to obtain predictable results (See MPEP 2143).  Leo et al teaches that various types of ablation energy are well known in the art including both radiofrequency and microwave (paragraph 0006).

 	Referring to claim 14, the modified Liu reference teaches confirming the desired location (310, 311) and the selected lesion pattern to be created for determining RF 

 	Referring to claims 15 and 16, Liu et al teaches wherein the image of the patient anatomy is a virtual image (rendering) and wherein the image is an actual image of the patient taken prior to the procedure (pre-operative image) (paragraph 0050).

	Referring to claim 17, Liu et al teaches a method for generating images representative of areas to be treated in a subsequent ablation procedure (paragraph 0006), comprising: Page 5 of 9Response to Office Action mailed on April 30, 2020Serial No. 15/675,401Attorney Docket No. 80195.00080providing a computer processor (601) including a memory (604) and a processing element (60); providing programmable instructions (paragraph 0026) including at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern to be created (paragraphs 0024, 0039, 0040, 0042 and 0052-0055; Figures 2-3 and 6); providing communications between an probe (630)  and said computer processor (paragraphs 0054; Figure 6); determining in said at least one mathematical relationship a plurality of variables to achieve said modeling, said variables at least including (a) specifications for said RF probe to be used in an ablation procedure (paragraphs 0035, 0037 and 0039; Figure 2), (b) an amount of energy to be supplied through the RF probe during the ablation procedure (paragraph 0039; energy is the product of power and time), and (c) a measured amount of time in which the energy is to be supplied (paragraph 0039; Figure 2); and providing a first user interface (Figure 2) showing said at least one selected lesion pattern to be created in response to 

 	Liu et al fails to expressly teach a third user interface.  Leo et al teaches an analogous method for generating images representative of areas to be treated by radiofrequency (RF) ablation (paragraph 0108) comprising providing a third user interface with a composite image including an actual image of the treated location of the patient and a superimposed virtual image of the selected lesion pattern created (paragraphs 0082, 0092 and 0112; claim 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for generating images, as taught by Liu et al, to providing a third user interface with a composite image including an actual image of the treated location of the patient and a superimposed virtual image of the selected lesion pattern created, as 

 	Referring to claim 18, Liu et al fails to teach confirming the actual energy delivered by the RF generator according to the predetermined settings.  Leo et al teaches an analogous method of generating images comprising confirming the actual energy delivered by the RF generator according to the predetermined settings (paragraphs 0028 and 0097).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by Liu et al, to confirm the actual energy delivered by the RF generator according to the predetermined settings, as taught by Leo et al, in order to produce a known output and keep the patient safe (paragraphs 0097 and 0098). 

 	Referring to claims 19 and 20, Liu et al teaches wherein the image of the patient anatomy is a virtual image (rendering) and wherein the image is an actual image of the patient taken prior to the procedure (pre-operative image) (paragraph 0050).

Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive.  Liu et al teaches a visual display for viewing virtual images corresponding to at least one selected lesion pattern to be created, said selected lesion pattern is depicted on said visual display as an object having a length, depth and width .  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480.  The examiner can normally be reached on Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/SAMANTHA M GOOD/           Examiner, Art Unit 3794